Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 August 2022 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is an incomplete.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0156736 to Fischer et al. (“Fischer”) in view of US 5,164,430 to Hattori et al. (“Hattori”) and US 6,872,425 to Kaufold et al. (“Kaufold”).
	With regard to Claims 8 and 17, Fischer teaches anticorrosion coating compositions (see Abstract) comprising acrylate and/or acrylic copolymer resin (see ¶¶ [0034]-[0040]) and talc/magnesium silicate, zinc phosphate, and zinc oxide as anticorrosive pigments and/or fillers (see ¶¶ [0154]-[0159], [0165]).  According to Fischer, formulations generally include a solvent (see ¶ [0215]).  Coatings may be applied to "any desired surfaces" (see ¶ [0023]), including steel and aluminum substrates (see ¶ [0025]); however Fischer does not expressly teach coating wheel surfaces.
Hattori is similarly directed to anticorrosion coating compositions (see Abstract), and teaches provision of formulations comprising zinc phosphate and acrylate copolymer to steel wheel surfaces (see Abstract; Col. 3, Ln. 40 through Col. 4, Ln. 54; Col. 10, Lns. 14-15 and 53-61).  Accordingly, in view of Hattori, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted the method of Fischer on steel wheel surfaces to provide a corrosion resistant wheel with a reasonable expectation of success.
Fischer and Hattori do not expressly teach mechanically abrading or chemically etching the substrate prior to treatment.  Kaufold is directed to provision of anticorrosion coatings on vehicle wheel substrates, and teaches preparing the substrate for receiving the coating via mechanically abrading or chemical etching the surface thereof (see Abstract; Col. 2, Lns. 15-22).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed a surface preparation step in the method of Fischer in order to improve adhesion of the anticorrosion treatment as taught by Kaufold, and to thus produce a corrosion resistant wheel as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,307,787 in view of Kaufold. With regard to Claim 8, Claim 19 of the ‘787 patent recites each and every element with the exception of a step wherein mechanical abrading and/or chemical etching  is performed on the substrate.  As discussed, Kaufold teaches preparing substrates as claimed within the same field of endeavor, thus it would have been obvious to one of ordinary skill in the art to have performed the ‘787 method with a surface preparation step as claimed since such practice is known in the art.
3.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 11,369,989.  With regard to Claim 8, Claim 9 of the ‘989 patent recites each and every element of the claimed process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715